Case 2:20-cv-00032-JPH-MJD Document 31 Filed 11/20/20 Page 1 of 2 PageID #: 110




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

KENNETH WATFORD,                                        )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )       No. 2:20-cv-00032-JPH-MJD
                                                        )
B. LAMMER,                                              )
                                                        )
                               Respondent.              )

                               Order Denying Motion for Injunction and
                                    Directing Further Proceedings

         The petitioner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in

 January 2020. Dkt. 1. The Court thereafter ordered the respondent to answer the allegations of the

 habeas petition. Dkt. 3. After receiving several extensions of time, the respondent filed a motion

 to dismiss the petitioner's habeas petition on November 5, 2020. Dkt. 29. The petitioner has now

 filed a "motion for injunction" requesting an injunction because the respondent "failed to answer

 and to show cause." Dkt. 30.

         Although the petitioner asserts that the respondent failed to answer his habeas petition, the

 respondent answered the allegations in the habeas petition by filing a motion to dismiss.

 Additionally, the petitioner's request for injunctive relief does not survive the "threshold phase"

 applied to requests for preliminary injunctive relief because he has not presented any evidence to

 satisfy the three requirements for such relief. See Valencia v. City of Springfield, Ill., 883 F.3d 959,

 966 (7th Cir. 2018) (outlining three requisite showings a party must satisfy to receive injunctive

 relief). For these reasons, the petitioner's motion for injunction, dkt. [30], is denied.




                                                    1
Case 2:20-cv-00032-JPH-MJD Document 31 Filed 11/20/20 Page 2 of 2 PageID #: 111




        The petitioner shall have through December 21, 2020, to respond to the motion to dismiss

 filed by the respondent. The clerk is directed to include a copy of the motion to dismiss, dkt. [29],

 with the petitioner's copy of this Order.

 SO ORDERED.

 Date: 11/20/2020




 Distribution:

 KENNETH WATFORD
 56252-037
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Brian L. Reitz
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brian.reitz@usdoj.gov




                                                  2
